 CAED 435                                       United States District Court, Eastern District of California                      FOR COURT USE ONLY
 (Rev. 04/18)
                                                              TRANSCRIPT ORDER                                                    DUE DATE:
PLEASE Read Instruction Page (attached):
1.YOUR NAME                                           2. EMAIL                               3. PHONE NUMBER                      4. DATE
Sharon Goin for Michael Beckwith sharon.goin@usdoj.gov                                  916-554-2778                              03/11/2019
5. MAILING ADDRESS                                                                       6. CITY                                  7. STATE             8. ZIP CODE
501 I Street, 10-100                                                                    Sacramento                                CA                   95814
9. CASE NUMBER                               10. JUDGE                                                            DATES OF PROCEEDINGS
2:16-CR-0145                                  William B. Shubb                           11. FROM 03/052019                   12. TO 03/052019
13. CASE NAME                                                                                                    LOCATION OF PROCEEDINGS
U.S. v. Stephen Dougan                                                                   14. CITY Sacramento                  15. STATE CA
16. ORDER FOR
’ APPEAL No.                                   ✔      CRIMINAL                               CRIMINAL JUSTICE ACT                       BANKRUPTCY
’   NON-APPEAL                                ’       CIVIL                             ’    IN FORMA PAUPERIS                     ’   OTHER (Specify)

17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested) You must provide the name of the Reporter.

            TRIAL                             DATE(S)               REPORTER                       HEARINGS                        DATE(S)             REPORTER
    ENTIRE TRIAL                                                                         ✔   OTHER (Specify Below)
    JURY SELECTION                                                                       Status Conference and Motion Hearing       03/05/2019             C Bodene

    OPENING STATEMENTS
    CLOSING ARGUMENTS
  JURY INSTRUCTIONS




                                                                                      18. ORDER                   (Grey Area for Court Reporter Use)
                            ORIGINAL
 CATEGORY            (Includes Certified Copy to                      ADDITIONAL
                                                       FIRST COPY                             NO. OF PAGES ESTIMATE                               COSTS
                    Clerk for Records of the Court)                     COPIES
                                                                     NO. OF COPIES
                                                              ✔
  ORDINARY
                                                                     NO. OF COPIES
    14-Day
                                                                     NO. OF COPIES
 EXPEDITED
                                                                     NO. OF COPIES
    3-Day
                                                                     NO. OF COPIES
     DAILY
                                                                     NO. OF COPIES
    HOURLY

 REALTIME
                           CERTIFICATION (19 & 20)
      By signing below, I certify I will pay all charges (deposit plus additional).                ESTIMATE TOTAL

19. SIGNATURE                                                                            PROCESSED BY
Sharon Goin for Michael Beckwith
20. DATE                                                                                 PHONE NUMBER
03/11/2019
TRANSCRIPT TO BE PREPARED BY                                                             COURT ADDRESS




                                                          DATE             BY
ORDER RECEIVED

DEPOSIT PAID                                                                             DEPOSIT PAID

TRANSCRIPT ORDERED                                                                       TOTAL CHARGES

TRANSCRIPT RECEIVED                                                                      LESS DEPOSIT
ORDERING PARTY NOTIFIED
TO PICK UP TRANSCRIPT                                                                    TOTAL REFUNDED

PARTY RECEIVED TRANSCRIPT                                                                TOTAL DUE
